PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/097,187
Filing Date: 12 Apr 2016
Appellant(s): Clark, Brian, T.



__________________
David Sanker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 21, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 29, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A. Claims 1, 3-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davila, U.S. Patent Publication 20160203494, in view of Redlich, U.S. Patent Publication 20080168135.
(2) Response to Argument
NOTE: The Examiner notes the instant application 15/097,187, Systems and Methods for Automatically Generating Regulatory Compliance Manual Using Modularized and Taxonomy-Based Classification of Regulatory Obligations, is substantially similar to two co-pending Applications:
	Application 15/097,194 - System and Methods for Generating a Regulatory Alert Index Using Modularized and Taxonomy-Based Classification of Regulatory Obligations (Appeal Brief filed 10/21/20, Examiner’s Answer filed 6/16/21); and
Application 15/097,205 – Systems and Methods for Generating Modularized and Taxonomy-Based Classification of Regulatory Obligations (Appeal Brief filed 10/29/20; Examiner’s Answer filed 2/13/21).
	
	Appellants’ arguments begin on page 14 of the Appeal Brief filed 10/21/20, with VII ARGUMENT. 
	A. Background (Appeal Brief pg. 14)
	Appellant argues, on pg. 14, that the Examiner fails to identify any teaching of some claim elements and fails to provide a prima facie motivation to combine the references. The Examiner respectfully disagrees with Appellant’s assertion and notes 
	Appellant argues on page 16:
	A. The cited references do not teach “parsing the first set of aggregated data to generate a hierarchy comprising categories, modules within each category, subjects within each module, and distinct rules within each subject” as claimed
	
	The Examiner notes the Claim Interpretation discussed at pages 4-12 of the Office Action filed 4/29/20 applies here, as well, particularly with respect to the discussion of the limitation at issue, at pages 5-8. While Appellant may act as their own lexicographer and may define in the claims what they regard as their invention essentially in whatever terms they choose so long as any special meaning assigned to a term is clearly set forth in the specification (See MPEP 2111, MPEP 2173.01), the portions of the specification referenced (in bold above), referenced by Appellant may describe various elements of disclosed embodiments, but do not comprise any definition of a claim term. Appellant merely provides references to exemplary embodiments to distinguish exemplary embodiments from prior art. The specification states that a category may be associated with a, “regulatory law or set of laws that are all related to a single regulatory entity or specialized business area,” (0040), a module may contain, “a set of discrete rules related to the rule, law, or regulation. In some embodiments, a Module may contain only data promulgated by the same entity or one or more closely related entities...A Module thus will often be a set of qualitative or quantitative rules from individual organizations,” (0041), “In this case, a subject will be a collection of rules related to a particular regulatory topic that is governed by or falls under the one or more see also the similar discussion of categories, modules, subjects, and rules in the instant specification at paragraphs 0059-0062, 0069-0070, 0082, 0084). As described by the specification, “categories,” “modules within each category,” “subjects within each module,” and, “distinct rules within each subject,” may be interpreted as overlapping in scope, wherein the listed elements may be interpreted as comprising mere labels describing a set of rules associated with an entity or organization. 
	Appellant argues, at page 16:
	The Examiner conceded that Davila does not teach “parsing the first set of aggregated data received from the external data source to generate a hierarchy of categories, modules, subjects, and distinct rules.” See Final Office Action at page 27. This feature is also missing from Redlich.
	1. Redlich lacks the features missing from Davila
	As discussed on pages 15-18 of the Office Action dated 4/29/20, Davila teaches parsing the first set of aggregated data to generate […] categories, modules within each category, subjects within each module, and distinct rules within each subject. As noted on page 27 of the Office Action, while the disclosure of Davila discussed above may be interpreted as teaching the broadest reasonable interpretation of the limitations with respect to, “parsing the first set of aggregated data to generate a hierarchy comprising categories, modules within each category, subjects within each module, and distinct rules within each subject,” particularly in view of the limited supporting disclosure of the instant specification with regards to the limitation (see instant specification’s two references to a hierarchy at paragraphs 0069 and 0082), in order to advance compact prosecution, the Examiner noted Davila does not appear to explicitly recite generating a hierarchy associated with the parsed data. Davila does not explicitly teach (note the Davila does not explicitly teach and what has not already been addressed): 
	parsing the first set of aggregated data to generate a hierarchy comprising categories, modules within each category, subjects within each module, and distinct rules within each subject;
	Nonetheless, Redlich — which is directed to a system for organizing and processing data to analyze, categorize and actively manage unstructured information in the enterprise, wherein the content of information files may be important from a government regulation or compliance standpoint (0002-0003, 0066) — discloses:
	parsing the first set of aggregated data to generate a hierarchy comprising categories, modules within each category, subjects within each module, and distinct rules within each subject;
	Redlich particularly discloses:
A simple classification system (hierarchical taxonomic system) can be established by reviewing the label descriptions on the structured data and then expanding class definitions (0069)
The hierarchical taxonomic system can be used to build contextual filters and taxonomic filters (0069)
Policies or rules may be prioritized and implemented with hierarchical taxonomic classifications (0232; see also 0233-0234)
The sys-admin may use the info infrastructure with an existing classification system and information policy, ruled-based or may have no pre-existing classification system for his or her documents. The infrastructure process 10 includes a classification generator module 24 which employs an SC extractor, a KE search engine to generate additional supplemental documents (supple docs) which the sys-admin may use the create the hierarchical taxonomic classification system. Otherwise, the sys-admin may purchase taxonomic classifications commercially from others. However, the sys-admin must ultimately prioritize the hierarchical taxonomic for the enterprise (0074)

	As such, Redlich clearly teaches the aspect of a hierarchy associated with the parsed data. 
a. The bolded phrases do not support the Examiner’s assertion, at pages 17-20, and b. The Examiner failed to describe any relevance to the alleged “contextual filters and taxonomic filters” in Redlich, at pages 20-23) are directed to arguing that Redlich does not teach the claim limitations and arguing that Redlich is not analogous art. Redlich was relied upon to teach the aspect of a hierarchy associated with the parsed data. Additional disclosure of Redlich was referenced in the Office Action not to rely upon Redlich to teach the limitations as a whole, but to provide context and to support the discussion of the motivation and rationale to combine Redlich with Davila.
	In response to Appellant’s arguments, the Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes the missing feature not taught by Davila was the teaching of a hierarchy. Redlich was relied upon to teach the aspect of a hierarchy associated with the parsed data.
	 Additionally, in response to Appellant’s arguments that Redlich is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Redlich discloses:
a system for organizing and processing data to analyze, categorize and actively manage unstructured information in the enterprise, wherein the content of information files may be important from a government regulation or compliance standpoint (0002-0003, 0066) 
automatically categorizes information in unstructured information files and labels the same and permits the enterprise to establish a policy for that information and implement the policy recommendation with specific actions to ensure that the information is properly handled, distributed, retained, deleted (document retention) and otherwise managed (0008)
Simply indexing the content of an information file is not adequate. Semantic analysis, key word tagging and classification categorization (taxonomic analysis) should be conducted. (0004)
The information infrastructure tools also must accommodate the changeable value of information over the life cycle of the information file, wherein information may change based on external events, such as government regulations, legal actions associated with the content of the information, expansion and contraction of the enterprise, itself, and the changeable nature of business relationships with partners, customers, and suppliers (0007)
data mining third party sources, wherein the system may continuously search outside data resources in real time (0101, 0172)
parsing a document or data object, wherein a parsing algorithm targets the plaintext document or data object (0457, Fig. D-10)
the parsing algorithm may identify words or strings of data (0459)
the use of a string with a classification and analysis filter (hierarchal taxonomic system) (0276)
extracting terms from input data in order to identify data elements in input data with the classification system based on selected priorities (0277)
separating sensitive word/objects and contextual and semiotic and taxonomic aspects of the select content word/objects (0451)
monitoring, analyzing, and categorizing all data at the granular level (0235)
automatically parsing the source for content recognition and assessment of granular content, wherein the granular content is automatically metatagged for contextual relevancy, prioritization, compartmentalization, hierarchical taxonomic classes, relevancy, and other multi-tiered overlapping hierarchical factors (0236)
	
	In view of the disclosure of Redlich as related to a system for organizing and processing data to analyze, categorize and actively manage unstructured information in the enterprise, wherein the content of information files may be important from a government regulation or compliance standpoint, parsing data to identify words or strings of data, and the use of a string with a classification and analysis filter (hierarchal taxonomic system), Redlich is interpreted as analogous art. 
	Appellant argues, at page 23:
2. Davila does not disclose the claimed hierarchy
	The Examiner notes Davila was not relied upon to teach the claimed hierarchy. As discussed above, Redlich is relied upon to teach the aspect of a hierarchy associated with the parsed data.
	Appellant argues, on page 23, that
In view of the above, neither Davila nor Redlich teaches “parsing the first set of aggregated data to generate a hierarchy comprising categories, modules within each category, subjects within each module, and distinct rules within each subject” as claimed. Thus, the rejection of claims 1, 3-11,13-15, and 17-20 should be reversed.
	
	As discussed above, the Examiner respectfully disagrees.
	Appellant argues, on page 24:
	B.    Davila and Redlich do not teach first questions and second questions “curated to identify one or more distinct rules relevant to the business entity of the user” as recited in the claims
	
	Regarding the limitation at issue:
	displaying, at the display, one or more first questions curated to identify one or more of the distinct rules relevant to a business entity of a user; receiving, from the user, one or more first responses to the one or more first questions, 
	As noted in the Office Action at page 8, the language of, “curated to identify one or more of the distinct rules relevant to a business entity of a user,” does not positively recite the function of curating questions as being performed and does not create a functional relationship, but simply conveys meaning to the reader of an intended use of the questions since the function is not claimed as being performed (i.e., nonfunctional descriptive material). While it may be possible to identify one or more of the distinct rules relevant to a business entity of a user based on displaying one or more first See MPEP 2111, MPEP 2114.  The claim is interpreted as simply requiring, “displaying, at the display, one or more first questions, and receiving one or more first responses to the one or more first questions.” Nonetheless, in order to expedite compact prosecution, the limitations were addressed by prior art at pages 19-20 of the Office Action filed 4/29/20.
	Davila discloses:
	displaying, at the display, one or more first questions curated to identify one or more of the distinct rules relevant to a business entity of a user; receiving, from the user, one or more first responses to the one or more first questions,
	[a system comprising executable software code configured to provide an interface to a database to manage a compliance policy with regards to regulatory change (0005, 0041; see also 0011); A user dashboard may be in communication with the data storage over a network (0041); executable software code is configured to provide a questionnaire to the user dashboard, receive a response, and create a compliance action plan for the regulatory change (0004, 0052, 0054, 0071, Fig. 2, Fig. 6; see also 0010, 0043, 0074); the system may comprise multiple users and multiple user dashboards, wherein each set of users and their respective dashboards may be associated with a particular line of business (0039, Fig. 1); executable software code is configured to provide a questionnaire to the user dashboard, receive a response, and create a compliance action plan for the regulatory change (0004, 0052, 0054, 0071, Fig. 2, Fig. 6; see also 0010, 0043, 0074); the system may comprise multiple users and multiple user dashboards, wherein each a user may select a relevant classification and select an inventory to manage (0060-0061, Fig. 3), as well as a regulatory index tool, which may include an inventory dropdown menu, wherein the user may select a certain relevant line of business, which determines which inventory information is relevant (0064, Fig. 4); the questionnaire may change between lines of business (0052, Fig. 2); selecting an appropriate impact assessment rating for the regulatory change, relative to the specific line of business and its regulatory inventory that is being analyzed…the user 150 may reach the impact assessment decision based on the information provided in the regulatory change user interface 500, the answers to the impact assessment questions 630, and the user's 150 own knowledge and skill regarding the line of business being analyzed (0071-0072)] 	
	The disclosure above teaches the broadest reasonable interpretation of the limitation, and teaches the limitation as described by the instant specification, wherein the user may access a user dashboard, and provide selections of an inventory classification and line of business to manage through the user interface, wherein the questionnaire is presented based on the user selection (see instant specification at 0006, 0007, 0009, 0087, Fig. 10).
	Appellant’s arguments have been fully considered but they are not persuasive.
	Appellant argues, at page 24:
	C.    The Office Action does not provide a clear articulation of why it would have been obvious to combine Davila and Redlich

	Appellant argues, on pages 24-26, that motivation to combine the two references is absent, the absence of “interference” does not constitute a motivation to combine, a reasonable expectation of success is absent, the rationale did not describe and cite to any problems present in Davila or Redlich, nor how any particular teaching of Redlich advances or improves Davila, and argues, “Essentially, the “rationale” suggested by the Examiner is nothing more than stating that the references are “combinable” because they are allegedly in the same field of endeavor (which is not even true). The Examiner provided no supporting statements, analysis, or reasoning. An unsupported conclusion is insufficient to sustain the rejection.”
	The Examiner respectfully disagrees.
	While the motivation and rationale discussed in the Office Action at pages 31-33 still applies, in response to Appellant’s arguments, the Examiner notes Davila teaches receiving regulatory change data from a feed, identifying a regulatory change, and communicating the regulatory change to an affected regulatory inventory associated with the enterprise. Redlich teaches a system comprising a plurality of select content data stores for respective ones of a plurality of enterprise designated categorical filters which include content-based filters, contextual filters and taxonomic classification filters, all operatively coupled over a communications network. As such, each of the cited prior art are in the field of Appellant’s endeavor and/or are reasonably pertinent to the particular problem with which Appellant was concerned. 
Davila in view of Redlich teaches the description and summary of the embodiments disclosed by the instant invention (see instant specification at 0006-0010 describing a system that will quantitatively classify all regulatory laws via an assigned taxonomical structure, receiving user responses to questions curated to intelligently classify and assign regulations relevant to a specific company or that user’s business, and to automatically generate regulatory compliance information tailored to that company and its business operations on an ongoing basis).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of establishing a hierarchical taxonomic system (as taught by Redlich) with the with the system of monitoring multiple regulatory issuing agencies for regulatory changes, retrieving regulatory change data, storing regulatory change data, creating a compliance plan, updating regulatory change data, and displaying updated regulatory change data and compliance plan information (as taught by Davila) in order to build contextual filters and taxonomic filters (Redlich 0069), prioritize and implement policies or rules with hierarchical taxonomic classifications (Redlich 0232; see also 0233-0234),  automatically categorize information in unstructured information files and label the same and permit the enterprise to establish a policy for that information and implement the policy recommendation with specific actions to ensure that the information is properly handled, distributed, retained, deleted (document retention) and otherwise managed (Redlich 0008), and automatically parse source data for content recognition and assessment of granular content, wherein the granular content is automatically metatagged for contextual relevancy, prioritization, compartmentalization, hierarchical Redlich 0236), in order to monitor one or more issuing authorities and create a compliance action plan for the regulatory change (Davila 0010), identify a regulatory inventory potentially affected by the regulatory change, wherein the regulatory inventory is a set of laws, rules, and regulations that are relevant to a particular line of business within the enterprise (Davila 0007), wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories (Davila 0012, 0018) in order to identify a regulatory inventory potentially affected by the regulatory change, wherein the regulatory inventory is a set of law, rules, and regulations that are relevant to a particular line of business within the enterprise (Davila 0013, 0019), and provide a compliance action plan interface to the user with regard to the regulatory change (Davila 0017).
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Redlich to Davila would simply incorporate the known methods for a system comprising a plurality of select content data stores for respective ones of a plurality of enterprise designated categorical filters which include content-based filters, contextual filters and taxonomic classification filters, all operatively coupled over a communications network (as taught by Redlich), with the system and method for receiving regulatory change data from a feed, identifying a regulatory change, and communicating the regulatory change to an affected regulatory inventory associated with the enterprise (as taught by Davila) in order to in order to build contextual filters and taxonomic filters (Redlich 0069), prioritize and implement policies or rules with Redlich 0232; see also 0233-0234),  automatically categorize information in unstructured information files and label the same and permit the enterprise to establish a policy for that information and implement the policy recommendation with specific actions to ensure that the information is properly handled, distributed, retained, deleted (document retention) and otherwise managed (Redlich 0008), and automatically parse source data for content recognition and assessment of granular content, wherein the granular content is automatically metatagged for contextual relevancy, prioritization, compartmentalization, hierarchical taxonomic classes, relevancy, and other multi-tiered overlapping hierarchical factors (Redlich 0236), in order to monitor one or more issuing authorities and create a compliance action plan for the regulatory change (Davila 0010), identify a regulatory inventory potentially affected by the regulatory change, wherein the regulatory inventory is a set of laws, rules, and regulations that are relevant to a particular line of business within the enterprise (Davila 0007), wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories (Davila 0012, 0018) in order to identify a regulatory inventory potentially affected by the regulatory change, wherein the regulatory inventory is a set of law, rules, and regulations that are relevant to a particular line of business within the enterprise (Davila 0013, 0019), and provide a compliance action plan interface to the user with regard to the regulatory change (Davila 0017).
 	Since the functionalities of the elements in Redlich and Davila do not interfere with each other, as discussed above, the results of the combination would be 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.W.W./Examiner, Art Unit 3689   
6/28/21
                                                                                                                                                                                                     Conferees:
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        
/JAMISUE A PLUCINSKI/Quality Assurance Specialist Tech Center 3600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.